 
 
IB 
Union Calendar No. 199
112th CONGRESS 1st Session 
H. R. 1158
[Report No. 112–299] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2011 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Natural Resources 
 

December 1, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on March 17, 2011




A BILL 
To authorize the conveyance of mineral rights by the Secretary of the Interior in the State of Montana, and for other purposes. 
 

1.Short titleThis Act may be cited as the Montana Mineral Conveyance Act.
2.FindingsCongress finds that—
(1)under section 503(a)(2) of the Department of the Interior and Related Agencies Appropriations Act, 1998 (Public Law 105–83; 111 Stat. 1617), the Secretary of the Interior has conveyed mineral rights in certain very large tracts of coal to the State of Montana, the tracts of which lie as near as 3 or 4 miles east of the Northern Cheyenne Indian Reservation;
(2)development of the coal tracts and other existing and proposed major developments of Federal, State, and private energy resources in areas surrounding the Northern Cheyenne Indian Reservation yield substantial public revenues to the State (including political subdivisions of the State), thereby assisting the State (including political subdivisions of the State) in addressing the impacts of the development;
(3)although the Northern Cheyenne tribal community chronically suffers harsh economic conditions and severe deficits in public services and facilities, the community does not share in any significant portion of the public revenues generated by surrounding energy development;
(4)the Northern Cheyenne Tribe has few, if any, sources of revenue available to address development impacts;
(5)in 2002, the Tribe brought suit against the Secretary, asserting that the proposed conveyances of the extensive Federal coal tracts to the State under the Department of the Interior and Related Agencies Appropriations Act, 1998 (Public Law 105–83; 111 Stat. 1543) would violate—
(A)several Federal laws (including regulations); and
(B)the Federal trust responsibility to the Tribe;
(6)subsequently, the Tribe withdrew the suit described in paragraph (5) with prejudice, based in substantial part on commitments that legislation substantially in the form of this Act (and further legislation providing funding to the Tribe to address the impacts of coal development in areas adjoining the Reservation) would be introduced and pursued with support from the State, Great Northern Properties, and others;
(7)the Tribe asserts that the Tribe retains claims against the United States arising from the failure of the United States to acquire mineral rights underlying approximately 5,000 acres of Reservation land when the Reservation, at the direction of Congress, was expanded eastward to the Tongue River in 1900, the mineral rights of which, as of the date of enactment of this Act, are owned by Great Northern Properties; and
(8)if the conveyances of mineral rights are carried out under this Act, the Tribe will waive all legal claims against the United States arising from the longstanding and continuing loss of the Tribe of mineral rights relating to the Reservation land.
3.DefinitionsIn this Act:
(1)Cheyenne tractsThe term Cheyenne tracts means the aggregate tract of land that—
(A)is located in the eastern portion of the State within the boundaries of the Reservation;
(B)comprises approximately 5,000 acres;
(C)is generally depicted on the map entitled Cheyenne Coal Land Conveyance and dated April 7, 2010; and
(D)is comprised of land located in—
(i)T. 2 S., R. 44 E., sec. 17;
(ii)T. 2 S., R. 44 E., sec. 19, E½ and E½W½, Lots 1–4;
(iii)T. 3 S., R. 44 E., sec. 5, S½ and S½N½, Lots 1–4;
(iv)T. 3 S., R. 44 E., sec. 7, E ½ and E½W½, Lots 1–4;
(v)T. 3 S., R. 44 E., sec. 9, N½, SW¼, and W½SE¼, Lots 2–4;
(vi)T. 3 S., R. 44 E., sec. 17;
(vii)T. 3 S., R. 44 E., sec. 19, E½ and E½W½, Lots 1–4; and
(viii)T. 3 S., R. 44 E., sec. 21, N½, SW¼, and SW¼ SE¼, Lots 1 and 2.
(2)Federal tractsThe term Federal tracts means the unleased tracts of land that—
(A)are located in the State;
(B)are located outside of the boundaries of the Reservation;
(C)consist of approximately 5,000 acres;
(D)are generally depicted on the map entitled Federal Coal Land Conveyance and dated March 18, 2011; and
(E)are comprised of land located in—
(i)T. 3 S., R. 44 E., sec. 26, S½;
(ii)T. 3 S., R. 44 E., sec. 34;
(iii)T. 3 S., R. 45 E., sec. 30, E½SW¼ and SE¼, Lots 1–4;
(iv)T. 4 S., R. 44 E., sec. 2, S½N½ and S½, Lots 1–4;
(v)T. 6 N., R. 27 E., sec. 4, S½N½ and S½, Lots 1–4;
(vi)T. 6 N., R. 27 E., sec. 8;
(vii)T. 6 N., R. 27 E., sec. 10;
(viii)T. 6 N., R. 27 E., sec. 14; and
(ix)T. 6 N., R. 27 E., sec. 22.
(3)Great Northern PropertiesThe term Great Northern Properties means—
(A)the Great Northern Properties Limited Partnership, which is a Delaware limited partnership; and
(B)any successor to the ownership interest of Great Northern Properties in any coal or iron that underlies the Cheyenne tracts.
(4)ReservationThe term Reservation means the Northern Cheyenne Reservation.
(5)SecretaryThe term Secretary means the Secretary of the Interior.
(6)StateThe term State means the State of Montana.
(7)TribeThe term Tribe means the Northern Cheyenne Tribe.
4.Mineral rights conveyances
(a)In generalNotwithstanding any other Federal law (including regulations) that otherwise applies to the conveyance of any Federal coal right, title, or interest, if Great Northern Properties conveys to the Tribe all mineral interests of Great Northern Properties underlying the Cheyenne tracts in accordance with this Act, the Secretary shall convey to Great Northern Properties all right, title, and interest of the United States in and to the coal underlying the Federal tracts.
(b)ImmunitiesThe mineral interests underlying the Cheyenne tracts conveyed to the Tribe under subsection (a) shall not be subject to taxation by the State (including any political subdivision of the State).
5.Terms and conditions of mineral conveyances
(a)Waiver of legal claimsIn return for the mineral conveyances under section 4(a), the Tribe shall waive any and all claims arising from the continuing failure of the United States to acquire in trust for the Tribe as part of the Reservation the mineral rights underlying approximately 5,000 acres of Reservation land (the Cheyenne Tracts) as directed by Congress in 1900.
(b)ConditionAs a condition of the mineral conveyances by the Secretary under section 4(a), the Tribe and Great Northern Properties shall jointly notify the Secretary in writing that the Tribe and Great Northern Properties have agreed on a formula for the sharing of revenue from coal produced from any portion of the Federal tracts.
(c)Completion of mineral conveyancesNotwithstanding any other Federal law (including regulations) that otherwise applies to the conveyance of any Federal coal right, title, or interest, after satisfaction of the condition described in subsection (b) and not later than 90 days after the date on which the Secretary receives written notification under subsection (b), the mineral conveyances under section 4(a) shall be completed in a single transaction.
(d)Rescission of mineral conveyances
(1)In generalIf any portion of the mineral conveyances under section 4(a) is invalidated by a Federal district court, and the judgment of the Federal district court is not vacated or reversed on appeal, the Secretary or Great Northern Properties may rescind completely each mineral conveyance under section 4(a).
(2)EffectIf the Secretary or Great Northern Properties carries out a rescission under paragraph (1), the waiver of the Tribe under subsection (a) shall be considered to be rescinded.
6.Eligibility for other Federal benefitsNo benefits provided to the Tribe under this Act shall result in the reduction or denial of any Federal services, benefits, or programs to the Tribe or to any member of the Tribe to which the Tribe or member is entitled or eligible because of—
(1)the status of the Tribe as a federally recognized Indian tribe; or
(2)the status of the member as a member of the Tribe.
 

December 1, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
